SERVICE AGREEMENT Between: AMERICAN SURGICAL ASSISTANTS, INC. And: MEDPRO COLLECTIONS JUAN ORTIZ AM) SONS, INC. Billing Services and Collections Service Agreement This exclusive Service Agreement is entered into between (Juan Ortiz and Sons, Inc., dbal MedPro Collections),(hereinafter MedPro), TIN: 76-0672626 a medical reimbursement consulting company and American Surgical Assistants, Inc., TIN: 30-0213088 (hereinafter "Client"), a Texas corporation. WHEREAS, MedPro is a medical reimbursement consulting company which provides reimbursement consulting, billing and collection services to health care providers; and WHEREAS, the Client desires to retain MedPro to provide it with consulting, billing and reimbursement, and collection services; NOW, THEREFORE, in consideration of the promises and covenants contained herein and for other valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties agree as follows: 1. Commencing on July 5., 2007 and ending on June 30., 2008, MedPro will assist the Client in the billing of all medical insurance claims for payment by commercial companies via electronic and/or paper means. MedPro agrees to train the Client's billing personnel and supervise the Client's billing operations to be performed by the current billing staff employed by the Client. MedPro agrees to follow up on all claims, resubmit claims when necessary, correct and appeal all denied claims until satisfactory payments are obtained. Under MedPro's supervision, the Client agrees to have their existing billing personnel obtain all the information necessary to properly prepare the Client's claims and to submit the claims to the proper insurance companies. 2. All patient information and data provided by the Client to MedPro shall be kept confidential and shall not be disclosed to anyone outside of MedPro other than to the extent necessary for MedPro to process and submit claims for the Client. MedPro hereby acknowledges and is obligated to follow HIPAA regulations without compromise. MedPro hereby indemnifies Client in any legal or punitive actions or damages resulting from any violation of such regulations by MedPro, its employees, or its assignees. In addition, neither MedPro nor Client shall divulge the contents, terms or conditions of this Service Agreement, or any related information pertaining to any arrangements, financial information, books of business, or any documentation that is made available to MedPro by Client for the purposes of conducting the services covered under this Agreement by MedPro. 3.The Client will pay MedPro a fee of Six percent (6%) of the total amount collections from all payments made to the Client for work done by MedPro per month, such payments do not include any payments processed by ATS Billing Services; Inc. for fees directly from hospitals and self pay patients. The Client agrees to make available to MedPro all insurance statements (EOB' s) for the purpose of invoicing the Client for the services provided during the month. Payment to MedPro shall be on the 15st of the month for monies collected during the prior calendar month (First payment shall be on August 15th, 2007 for payments received by Client from July 7th,2007 to the end of July, 2007. 4.MedPro will close its books.for invoicing purposes on the last day of each month and will bill the Client for its services on the first working week of each succeeding month for the previous month's processing. The Client will pay MedPro for its services within five (5) days after receiving MedPro invoicing. 5.During the term of this exclusive Service Agreement, the Client will not use the services of any other billing and collection company except for ATS Billing Services, Inc. as described above and will allow
